By the Court.
The copies sent up from the police court of Fall River manifestly relate to one and the samé case, and although not fastened together contain satisfactory internal evidence that they are transcripts of the record of the proceedings against the defendant in this case before the court below. We see no irregularity whatever on the face of the papers which in any degree tends to show that the doings there were defective or informal.
The copies are duly authenticated. Under our practice the annexation of a seal has never been deemed necessary to the due exemplification of papers in cases coming by appeal from police courts or magistrates. Commonwealth v. Downing, 4 Gray, 29. Exceptions overruled.